Citation Nr: 1213293	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  06-36 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for a claimed low back disorder.  

2.  Entitlement to service connection for a claimed right knee disorder.  



REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1962 to November 1965.  

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the RO.  

The Veteran testified at a hearing held before a now-retired Veterans Law Judge (VLJ) in March 2008.  In October 2010, the Board remanded the appeal for additional development of the record.  

The Board notes that, in a January 2012 rating decision, the RO granted service connection for degenerative joint disease of the left knee.  This matter was initially included as part of the original appeal, but is now resolved.   

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.   


REMAND

The VLJ who conducted the March 2008 hearing has retired.  By statute, the VLJ conducting a hearing shall participate in making the final determination on a claim.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  

In March 2012, the Veteran was notified that the VLJ who conducted his March 2008 hearing was no longer employed by the Board and was offered an opportunity for a new hearing.  In a statement received in March 2012, he informed the Board that he wished to appear for a hearing at the RO before a VLJ.  

Accordingly, a remand is required for such a hearing to be scheduled.  See 38 U.S.C.A. §§ 7107(b)-(c) (West 2002); 38 C.F.R. § 20.700(a) (2011).  

Accordingly, the case is REMANDED to the RO for the following action:

 The RO should take all indicated action to schedule the Veteran for a hearing at the RO before a VLJ at the earliest available opportunity.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2011).  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  

_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

